YATES, Presiding Judge,
concurring in part and dissenting in part.
Although I concur in the affirmance of that part of the trial court’s judgment denying an award for damages for mental anguish, I must respectfully dissent from the affirmance of the summary judgment. In reviewing the record, it appears that there was a genuine issue of material fact regarding the cause of the damage to the motorboat engine. Robert Lee, a master technician for Mercury Marine, submitted an affidavit stating, in part, that the “ ‘powerhead’ of the engine had ingested water through the fuel and/or oil injection system.” He further stated that there was no evidence that the engine had a defect in material or workmanship. Joe Maniscalco, a service manager at Trail Marine, submitted an affidavit on Lee’s behalf, stating that in his opinion “the damage done to the one engine was not caused by water pumped through either the oil or fuel induction systems.” He also stated that he found no evidence of owner abuse or neglect. Based on the conflicting evidence, I would reverse the summary judgment and remand the case for further proceedings.